PER CURIAM.
Rehearing granted in part. The ruling of this court in this matter dated June 29, 1990, 565 So.2d 425, is amended to read as follows:
Granted. Ruling of trial judge granting the motion to quash is reversed. La.Code Civ.P. art. 1464 is not applicable. However, the trial judge shall issue a protective order to insure the integrity of the specimens, and to limit to a reasonable number, within his discretion, the number of experts who may be permitted to examine the specimens.
REHEARING GRANTED IN PART; REMANDED TO TRIAL COURT WITH ORDER.